Citation Nr: 1717917	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable initial rating for service connected lumbosacral strain with degenerative joint disease (hereafter "low back disability").

2. Entitlement to a compensable initial rating for service connected right acromioclavicular joint tendonitis (hereafter "right shoulder disability").


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1998 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the Denver, Colorado RO.

The Veteran appeared at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in August 2015 where it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Pursuant to the August 2015 Board remand, VA examinations were scheduled to determine the severity of the Veteran's back and right shoulder disabilities.  However, the Veteran failed to report for these examinations.  In February 2016, the RO issued the most recent Supplemental Statement of the Case (SSOC), denying the Veteran's claim for compensable initial ratings for his service connected back and right shoulder disabilities, mainly due to his failure to report for his VA examination and the absence of new evidence to support these claims.  In March 2016, the Veteran stated that he was unable to attend the examinations due to his work schedule and that he was not able to reschedule the examinations in time.  Thereby, the Board finds good cause exists to reschedule the VA examinations prior to adjudicating the claims.  

However, the Veteran was subsequently rescheduled for a VA back examination in March 2017.  When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), "[t]he Board will then determine what action is required with respect to the additional evidence."  Here, the evidence was not submitted but rather was created by VA.  In these circumstances, a remand is warranted for initial AOJ review of the March 2017 VA examination report and, if the claim remains denied, issuance of a SSOC to the Veteran and his representative if necessary.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1184 (Fed. Cir. 2013) (noting that a SSOC is issued when additional pertinent evidence is received by the AOJ after the issuance of a SOC or a prior SSOC "[t]o ensure that claimants receive the benefit of this two-tiered review within the agency.")

Thereby, on remand, the RO should schedule the Veteran only for a VA right shoulder examination and review the March 2017 VA back examination before readjudicating his claim.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA right shoulder examination.  

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  

The examiner should determine the limitation of motion, if any, of the Veteran's right shoulder and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any evidence of ligamentous laxity or other impairment.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  (Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.)

The examiner should also differentiate, if possible, the Veteran's symptoms due to his service connected low back and right shoulder disabilities (currently characterized as lumbosacral strain and degenerative joint disease and acromioclavicular joint tendinitis, respectively) from symptoms related to other condition(s) present, if any, or should state that differentiation cannot be made and the reason(s) why.

The examiner's findings should be set forth in a comprehensive report and, for any opinions proffered, a detailed explanation for the reasons for such opinion(s) should be provided.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO must review any opinions and reports from the above scheduled examination, the March 2017 VA back examination report, and any other pertinent evidence received since the February 2016 SSOC.  Then the RO should readjudicate the claims for entitlement to a compensable initial rating for both the Veteran's service connected low back and right shoulder disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




